          Case 4:18-cv-06961-YGR Document 1 Filed 11/16/18 Page 1 of 7



 1   RONALD I. RAETHER (SBN 303118)
     JONATHAN H. YEE (SBN)
 2   JESSICA R. LOHR (SBN 302348)
     TROUTMAN SANDERS LLP
 3   5 Park Plaza, Suite 1400
     Irvine, CA 92614-2545
 4   Telephone: (949) 622-2722
     Facsimile: (949) 622-2739
 5   ronald.raether@troutman.com
     jonathan.yee@troutman.com
 6   jessica.lohr@troutman.com
 7   Attorneys for Defendants
     RealPage, Inc. and RP On-Site LLC
 8
 9                        UNITED STATES DISTRICT COURT
10                     NORTHERN DISTRICT OF CALIFORNIA
11
12   CHAUNCEY GEORGE,                          Case No.
13                   Plaintiff,                NOTICE OF REMOVAL OF CIVIL
                                               ACTION PURSUANT TO 28 U.S.C.
14   v.                                        §§ 1332, 1441, AND 1446
15   ON-SITE, REALPAGE, INC.,
16                   Defendants.
17
18
19
20
21
22
23
24
25
26
27
28

                              NOTICE OF REMOVAL OF CIVIL ACTION
           Case 4:18-cv-06961-YGR Document 1 Filed 11/16/18 Page 2 of 7



 1   TO THE CLERK OF THE ABOVE-ENTITLED COURT:
 2            Please take notice that Defendants RealPage, Inc. and RP On-Site LLC,
 3   improperly named as “On-Site,” (collectively, “Defendants”) hereby remove this
 4   action from the Superior Court of the State of California for the County of San
 5   Francisco, to the United States District Court for the Northern District of California
 6   pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. Removal is proper because this
 7   Court has subject matter jurisdiction over this action under diversity jurisdiction
 8   pursuant to 28 U.S.C. § 1332. Accordingly, Defendants remove this action and in
 9   support of Removal state the following:
10   I.       BACKGROUND
11            1.   On October 12, 2018, Plaintiff Chauncey George (“Plaintiff”) filed a
12   Complaint against Defendants in the Superior Court for the State of California,
13   County of San Francisco, Case No. CGC-18-570503 (the “State Court Action”).
14            2.   On October 18, 2018, Defendants were served with the Complaint and
15   Summons in the State Court Action.
16            3.   The Complaint alleges that Defendants violated the California
17   Consumer Credit Reporting Agencies Act, Cal. Civ. Code § 1785.1 et seq.
18   (“CCRAA”), the California Investigative Consumer Reporting Agencies Act, Cal.
19   Civ. Code § 1786 et seq. (“ICRAA”), and California’s Unfair Competition Law,
20   Cal. Bus. & Prof. Code § 17200 et seq. (the “UCL”). Plaintiff seeks statutory
21   damages or actual damages, punitive damages, injunctive relief, and costs and
22   attorney’s fees.
23   II.      DIVERSITY JURISDICTION EXISTS UNDER 28 U.S.C. § 1332
24            4.   Diversity jurisdiction exists in this matter pursuant to 28 U.S.C.
25   § 1332, which provides that the district court has original jurisdiction of “all civil
26   actions where the matter in controversy exceeds the sum or value of $75,000,
27   exclusive of interest and costs, and is between . . . citizens of different States.” 28
28   U.S.C. § 1332. As demonstrated in more detail below, (1) the citizenship of
                                             -1-
                              NOTICE OF REMOVAL OF CIVIL ACTION
        Case 4:18-cv-06961-YGR Document 1 Filed 11/16/18 Page 3 of 7



 1   Plaintiff is diverse from that of Defendants and (2) the matter in controversy
 2   exceeds the sum of $75,000.00, exclusive of interest and costs.
 3         5.     At the time of the commencement of the State Court Action, Plaintiff
 4   was an individual residing in California. (Compl., p. 5). Accordingly, for diversity
 5   purposes, Plaintiff is a citizen of California.
 6         6.     At the time of the commencement of the State Court Action, RealPage,
 7   Inc. was, and still is, a Delaware corporation, with its principal place of business in
 8   Texas. Furthermore, at the time of the commencement of the State Court Action,
 9   RP On-Site LLC was, and still is, a Delaware limited liability company, whose sole
10   member is RealPage, Inc.
11         7.     For purposes of diversity, a corporation is a “citizen of the State where
12   it has its principal place of business.” Hertz Corp. v. Friend, 559 U.S. 77, 93
13   (2010). Accordingly, for diversity purposes, RealPage, Inc. is a citizen of Texas.
14   And, for purposes of diversity jurisdiction, a limited liability company “is a citizen
15   of every state of which its owners/members are citizens.” Johnson v. Columbia
16   Properties Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006). Because RP On-Site
17   LLC’s sole member—RealPage, Inc.—is a citizen of Texas, RP On-Site LLC is
18   also a citizen of Texas.
19         8.     The only parties to this case are Plaintiff and Defendants. Based on
20   the foregoing, complete diversity of citizenship exists.
21         9.     Further, pursuant to 28 U.S.C. §1446(c)(2)(B), removal of the action is
22   proper on the basis that the amount in controversy exceeds $75,000. Gibson v.
23   Chrysler Corp., 261 F.3d 927, 933 (9th Cir. 2001) (“A defendant attempting to
24   remove a diversity case must show by a preponderance of the evidence that the
25   amount-in-controversy requirement is satisfied”). Although Defendants concede no
26   liability on Plaintiff’s claims, and do not concede the propriety or breadth of the
27   alleged damages, assuming the allegations in the Complaint are true, the amount-in-
28   controversy requirement is satisfied – i.e., the matter in controversy exceeds the
                                               -2-
                                                       NOTICE OF REMOVAL OF CIVIL ACTION
        Case 4:18-cv-06961-YGR Document 1 Filed 11/16/18 Page 4 of 7



 1   sum or value of $75,000.00, exclusive of interest and costs.
 2         10.    Plaintiff’s demand for statutory penalties, punitive damages, actual
 3   damages, and attorneys’ fees should be considered by the Court in determining the
 4   amount in controversy.
 5         11.    Based on the alleged claims in the first, third, and fourth causes of
 6   action, Plaintiff seeks to recover: at least $30,000 in statutory damages for three
 7   alleged violations of the ICRAA, or alternatively, for actual damages comprised of
 8   Plaintiff’s “significant emotional distress and incurred expenses.”
 9         12.    Plaintiff also seeks to recover a punitive damages award in an
10   unspecified amount pursuant to Defendants’ allegedly willful violations of the
11   ICRAA. (Compl., ¶¶ 64, 72, 77.) For purposes of calculating the amount in
12   controversy, punitive damages should be considered when they are recoverable as a
13   matter of law. Simmons v. PCR Tech., 209 F. Supp. 2d 1029, 1033 (N.D. Cal. 2002)
14   (citing Gibson v. Chrysler Corp., 261 F.3d 927, 945 (9th Cir. 2001)).
15         13.    The above figures also do not include attorneys’ fees, which Plaintiff
16   also seeks in this case. Because the fees sought are authorized by statute, an
17   estimate of attorneys’ fees may be considered and aggregated to determine the
18   amount in controversy. Lowdermilk v. U.S. Bank Nat’l Assoc., 479 F.3d 994, 999-
19   1000 (9th Cir. 2007), overruled on other grounds as recognized by Rodriguez v.
20   AT&T Mobility Servs. LLC, 728 F.3d 975 (9th Cir. 2013), (“Where an underlying
21   statute authorizes an award of attorneys’ fees, either with mandatory or
22   discretionary language, such fees may be included in the amount in controversy”);
23   Cal. Civ. Code § 1785.31(d) (prevailing party in CCRAA action entitled to court
24   costs and attorneys’ fees); Cal Civ. Code § 1786.50 (same). Although attorneys’
25   fees cannot be precisely calculated, and while attorneys’ fees alone would not
26   necessarily exceed $75,000, when viewed in combination with alleged actual,
27   statutory, and punitive damages requested, the jurisdictional minimum is satisfied.
28
                                             -3-
                                                      NOTICE OF REMOVAL OF CIVIL ACTION
        Case 4:18-cv-06961-YGR Document 1 Filed 11/16/18 Page 5 of 7



 1          14.   The amount in controversy was also recently confirmed via
 2   correspondence with Plaintiff’s counsel, See Exhibit A, who thereafter confirmed
 3   during a phone call that Plaintiff would be seeking in excess of $75,000 in
 4   connection with this case.
 5          15.   In sum, Plaintiff’s claims for actual damages, statutory damages and
 6   punitive damages, in combination with her claims for attorney’s fees, exceed the
 7   sum or value of $75,000.
 8   III.   COMPLIANCE WITH STATUTORY REQUIREMENTS
 9          16.   In accordance with 28 U.S.C. § 1446(a), a true and correct copy of all
10   process, pleadings, and orders from the State Court Action are collectively attached
11   hereto as Exhibit B.       Upon information and belief, no other related process,
12   pleadings, or orders, including the complaints, have been served upon Defendants.
13          17.   Because Defendants were served with the Complaint on November 18,
14   2018, their removal is timely because it is within thirty (30) days of service of the
15   Complaint, as required by 28 U.S.C. § 1446(b)(1).
16          18.   Removal is proper pursuant to 28 U.S.C. § 1446(b)(2), because
17   Defendants are the only named defendants in this case.
18          19.   Venue of this removal is proper under 28 U.S.C. § 1441(a) because
19   this Court is the United States District Court for the district corresponding to the
20   place where the State Court Action is pending. Specifically, Plaintiff filed this
21   action in the Superior Court for the State of California, County of San Francisco,
22   (see Ex. A), which is located within the Northern District of California. Therefore,
23   this action may be removed to this Court.
24          20.   In accordance with 28 U.S.C. § 1446(d), a copy of Defendants’ Notice
25   of Filing of Notice of Removal is being filed contemporaneously with the Clerk of
26   the Superior Court for the State of California, County of San Francisco.
27          21.   In accordance with 28 U.S.C. § 1446(d), Defendants are also
28   contemporaneously serving this Notice of Removal on all adverse parties.
                                             -4-
                                                      NOTICE OF REMOVAL OF CIVIL ACTION
        Case 4:18-cv-06961-YGR Document 1 Filed 11/16/18 Page 6 of 7



 1   IV.   RESERVATION OF RIGHTS
 2         22.     Defendants deny the allegations contained in Plaintiff’s Complaint and
 3   file this Notice of Removal without waiving any defenses, objections, exceptions,
 4   or obligations that may exist in its favor in either state or federal court.
 5         23.     Further, in making the allegations in this Notice of Removal,
 6   Defendants do not concede in any way that the allegations in the Complaint are
 7   accurate, that Plaintiff has asserted claims upon which relief can be granted, or that
 8   recovery of any of the amounts sought is authorized or appropriate.
 9         24.     Defendants also reserve the right to amend or supplement this Notice
10   of Removal. And, in this regard, if any questions arise as to the propriety of the
11   removal of the State Court Action, Defendants expressly request the opportunity to
12   present a brief, oral argument, and any further evidence necessary in support of its
13   position that this action is removable.
14         WHEREFORE, in accordance with the authorities set forth above,
15   Defendants hereby remove this action from the Superior Court of the State of
16   California for the County of San Francisco to the United States District Court for
17   the Northern District of California and requests such other and further relief as the
18   Court deems appropriate and just.
19
20   Dated:      November 16, 2018               TROUTMAN SANDERS LLP
21
22                                               By:/s/ Jessica Lohr
23                                                  Ronald I. Raether
                                                    Jonathan H. Yee
24                                                  Jessica R. Lohr
25                                                   Attorneys for Defendants
26
27
28
                                               -5-
                                                         NOTICE OF REMOVAL OF CIVIL ACTION
        Case 4:18-cv-06961-YGR Document 1 Filed 11/16/18 Page 7 of 7



 1                             CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above
 3   and foregoing document has been served on November 16, 2018, to all counsel of
 4   record who are deemed to have consented to electronic service via the Court’s
 5   CM/ECF system. Any counsel who have not consented to electronic service
 6   through the Court’s CM/ECF system will be served by electronic mail, first-class
 7   mail, facsimile, and/or overnight delivery.
 8
 9                                                 /s/ Jessica R. Lohr
                                                   Jessica R. Lohr
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -6-
                                                       NOTICE OF REMOVAL OF CIVIL ACTION
